[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              January 13, 2006
                              No. 05-13403                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                 D. C. Docket No. 04-00047-CR-01-WCO-2


UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JAMES HAROLD INGRAM, SR.,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                            (January 13, 2006)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     James Harold Ingram appeals his 24-month concurrent sentences, imposed
pursuant to his guilty plea for possession of firearms (four rifles) by a convicted

felon, in violation of 18 U.S.C. § 922(g), and possession with intent to distribute

less than 50 kilograms of marijuana, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(D). On appeal, he argues that the district court clearly erred by denying him

a lawful sporting purposes reduction pursuant to U.S.S.G. § 2K2.1(b)(2), and

further argues that his sentence is unreasonable because the district court did not

adequately consider his need for rehabilitation under 18 U.S.C. § 3553(a).

                                          I.

      According to the presentence investigation report ("PSI"), the Bureau of

Alcohol, Tobacco, and Firearms ("ATF") received information from five

cooperating sources--one of which was undercover surveillance--that Ingram

actively possessed and distributed liquor and narcotics and possessed multiple

firearms, including handguns, rifles, and shotguns, in his Blue Ridge, Georgia

residence. Ingram's property included four houses: he and his wife lived in one;

his son lived in another; a man named Gerald lived in the third; and the last was a

"transient" house from which people would constantly come and go, often leaving

soon after arriving, and driving with no headlights on at night. One of the

cooperating sources reported seeing moonshine and brandy liquor in Ingram's

basement, but never saw any firearms. Another cooperating source reported



                                           2
trading Ingram a .22 caliber rifle in exchange for one-half gallon of liquor and

$150 and seeing Ingram in possession of handguns and long guns. A different

cooperating source reported that: (1) she or he had been purchasing Ingram's

homemade liquor for approximately 20 years; (2) Ingram was mainly a marijuana

user and distributor; and (3) Ingram possessed a "small arsenal" of weapons,

including handguns and long guns, which he stored throughout the residence. An

undercover cooperating source met with Ingram and noted that Ingram wore a

firearm on the waistband of his pants while he offered to sell the source homemade

liquor and marijuana.

      Following these reports, investigative agents searched Ingrams's property

and found four rifles: (1) a Marlin, model 25 M, .22 caliber; (2) a Marlin, model

60, .22 caliber; (3) a Marlin, model 366CS, .35 caliber; and (4) a Remington,

model 552 Speedmaster, .22 caliber. The agents also found an ammunition

container holding 608 grams of marijuana, various containers of distilled liquor,

$4,162 in U.S. currency, and over 750 rounds of ammunition, including 17 rounds

of .22 caliber ammunition and 6 rounds of .35 caliber ammunition.

      The court denied Ingram’s motion for reduction, noting that Ingram had pled

guilty to both drugs and firearms charges, had sold substantial amounts of

marijuana for "a long, long time," and was an habitual offender with an extensive



                                          3
criminal record. (Id. at 20). With respect to § 3553(a), the court stated:

      deterrent factors to the public and to the individual himself are factors. In
      this instance, I consider the protection of society or the protection of the
      community as a serious factor. All of the factors set forth in the statute are –
      probably except for rehabilitation. I'm not sure rehabilitation is a factor at
      all to be considered. The person – he's still a young man, much, much
      younger than I. . . .
      . . . I think that at his age and with his background, that rehabilitation's not a
      factor we think much about.

      We review a district court’s determination of a defendant’s entitlement to a

§ 2K2.1(b)(2) reduction only for clear error. United States v. Wyckoff, 918 F.2d

925, 928 (11th Cir. 1990). Under the facts of this case, the district court did not

clearly err in denying him the reduction under § 2K2.1(b)(2).

                                           II.

      We also reject Ingram’s argument that his sentence must be vacated because

it was not reasonable. In imposing a sentence, the district court must consider the

Guidelines and the factors set forth in § 3553(a). We have held that “nothing in

Booker or elsewhere requires the district court to state on the record that it has

explicitly considered each of the § 3553(a) factors or to discuss each of the §

3553(a) factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).

Nonetheless, it is clear from this record that the district court adequately

considered all the § 3553(a) factors and appropriately considered Ingram’s




                                           4
argument regarding his need for rehabilitation, it did not err in imposing the 24-

month concurrent sentences.

      AFFIRMED.




                                          5